Woods, J.,
delivered the opinion of the court.
The record presents the case of one seeking to shelter his attack upon another claiming by an unrecorded deed under our registry laws. Those laws are designed to shelter only purchasers in good faith. Now, the very deed from Mrs. Hyatt to appellant gave him notice that some of the deeds made by Mrs. Hyatt to purchasers of lands once belonging to her were unrecorded. Not only this, but the eighth interrogatory to appellee and his answer thereto (which was improperly excluded by the court below, because of the mere form of the question), and the ninth interrogatory and the answer thereto, in the same deposition, show that appellant 'had actual notice *849of the deed from Mrs. Hyatt to Giacomo Monti, and, despite the form of words employed in Mrs. Hyatt’s deed to appellant, it cannot be successfully maintained that one purchasing with actual knowledge of a former unrecorded deed shall take against the earlier purchaser under the unrecorded deed, no matter what jugglery of words were employed in the subsequent conveyance.

Affirmed.